DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 9/20/2021 to claims 1 and 2 have been entered. Claims 1-12 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 remain rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delaney et al (2005, Blood, 106(8): 2693-2699; of record in IDS filed 4/19/2019) in view of Croop et at (2000, Bone Marrow Transplantation, 26: 1271-1279; of record in IDS filed 4/19/2019), Symonds et al (U.S. PGPUB 2005/0063958) and Peled et al (2008, U.S. Patent 7,344,881). 
Regarding claims 1 and 3-6, Delaney teaches a method of preparing CD34+ cells for therapeutic purposes comprising: selecting multiple human umbilical cord blood samples without HLA typing, pooling the samples, enriching the number of CD34+ cells, culturing (expanding) the cells in the presences of Delta1ext-IgG , CH-296, 300 ng/mL human stem cell factor (SCF), 300 ng/mL human Flt-3 ligand, 100 ng/mL, IL-6, 100 ng/mL thrombopoietin (TPO), and 10 ng/mL IL-3 for more than 10 days in a serum free culture medium (see pages 2694-
Delay does not teach T cell depletion (claims 1 and 2), or culturing with 50 ng/mL of SCT, Flt-3, IL-6 and TPO (claim 1). Delay does not teach cryopreserving the cells with a cryoprotective agent (claims 1 and 8) or at least 250 million cells (claim 10).
Regarding claims 1-2, Croop teaches a method of isolating CD34+ cells to be used in transplantation using the Isolex 300i cell separator to deplete of T cells (CD3+ cells) (see page 1277). Regarding claims 7, 9 and 10, Croop teaches the mean number of CD34+ cells isolated for transplantation was             
                1.9
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         and that some had as many as             
                3.8
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         CD34+ cells (see abstract and Table 3).
Regarding claims 1 and 8, Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, cryopreserved, and thawed for later use (see paragraphs [0253]-[0262]).
Regarding claim 1, Peled is directed to a method of culture expanding stem cells, particularly hematopoietic stem cells (see col. 14 lines 25-40). Regarding claim 1, Peled teaches that suitable media for culturing said cells comprises 50 ng/mL of SCT, Flt-3, IL-6 and TPO (see Example 4). 
A person of ordinary skill in the art would have had a reasonable expectation of success in depleting T cells from Delaney’s CD34+ cells because Croop provides methods for obtaining a large dose of T cell depleted CD34+ cells. The skilled artisan would have been motivated to deplete T cells from Delaney’s CD34+ cells because Delaney teaches method involving isolated CD34+ cells, and this would help to further purify the cells in Delaney’s method.
It would have been obvious to combine Delaney and Symonds to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed. A person of 
It would have been obvious to combine Delaney and Peled to use 50 ng/mL of SCT, Flt-3, IL-6 and TPO in Delaney’s CD34+ cell culture medium. A person of ordinary skill in the art would have had a reasonable expectation of success in using 50 ng/mL of SCT, Flt-3, IL-6 and TPO in Delaney’s CD34+ cell culture medium because Peled establishes that these levels of factors are sufficient for culturing hematopoietic cells and Delaney CD34+ cells are hematopoietic cells. The skilled artisan would have been motivated to use 50 ng/mL of SCT, Flt-3, IL-6 and TPO in Delaney’s CD34+ cell culture medium because Delaney teaches that these factors should be included, while Peled establishes that they can be included at lower levels than Delaney exemplifies. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered, but they are not persuasive. 
Applicant summarizes the teachings of the cited references, the rejection, and their claimed invention. Applicant then highlights that the primary reference Delaney teaches using the prepared non-immunologically matched pooled human umbilical cord blood CD34+ cell product in assays in NOD/SCID mice to measure the ability of the cells to engraft. Applicant further highlights that these mice lack an immune system and are therefore immunologically non-responsive to the human cells administered, and that immune-matching is therefore not 
Regarding the Croop reference, applicant points out that Croop isolates CD34+ cells from mobilized peripheral blood, and not from cord blood. Applicant notes that mobilizing methods would not be carried out for cord blood. However, the rejection does not allege that the + cells need to be mobilized. Rather, the Croop reference was relied upon for teaching methods of isolating CD34+ cells from blood samples, and therefore Croop’s method does apply to the rejection above. Applicant then alleges that Croop, Symonds, or Peled alone do not remedy the deficiencies alleged above. However, as applicant’s arguments addressed above were not persuasive, this argument is not persuasive. While applicant continues by alleging none of these secondary references provide motivation to infuse pooled non-immunologically matched cells to treat human patients, as the claims are not drawn to a method of treatment, this argument remains unpersuasive.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653